﻿We gather here every year to
share our analysis, our views and comments on the
course of world events. We also take this opportunity to
share our concerns and to meet, interact and try to offer
our best commitment to finding appropriate solutions
to current and future challenges.
A year has passed since the last session, and the
world has continued to change. Development and
economic growth in many countries have raised
hundreds of millions of people above the poverty
line. Societies throughout the world are taking a stand
today, demanding more rights and asking for effective
political participation. Democracy, human rights and
increased participation by women in public and social life have all globally improved. Despite unprecedented
global awareness, climate change remains a major
source of concern. The continuing deterioration of the
global economic climate is also a permanent source
of anxiety everywhere. Threats to peace and security
in various parts of the world show how far we still
are from achieving the global security we want. It is
therefore only fair that we expect the United Nations,
the Organization we have placed at the centre of our
international architecture, to be more responsive,
efficient, effective and transparent.
This year Albania celebrates the one hundredth
anniversary of its independence. As we mark that
important date and survey our history for the past 10
decades, we note with satisfaction that for more than half
of that time the State of Albania has enjoyed successful
cooperation and active participation in the life of the
United Nations. Our commitment has grown over the
years and has embraced almost every aspect of United
Nations activity, including peacekeeping operations. In
recent years we have devoted particular attention to the
ongoing efforts to reform the Organization’s system.
As that system has developed and its activities have
become more complex, the need for greater coherence
and efficiency within the Organization as a whole has
grown pressing. That is particularly evident in the area
of United Nations development assistance.
In June, as one of the pilot countries for the
Delivering as One approach, we hosted the fifth High-
level Intergovernmental Conference on Delivering
as One. The Tirana Conference adopted an outcome
document with concrete and, we hope, valuable
recommendations in the light of the approaching
quadrennial comprehensive policy review. We know
now that what started as a test idea has come a long way
in a relatively short time. A growing number of countries
are looking more clearly and closely at the benefits
of seeing the United Nations operate and implement
its assistance programmes with more coherence and
efficiency. Delivering as One has convincingly shown
in practice how the operational activities of the United
Nations can be delivered with greater efficiency and
how the system can do more and better and more with
less in its efforts to help countries reach nationally and
internationally agreed development goals.
I am proud to represent a country and society
widely known for their broadmindedness, tolerance and
acceptance of others. Albanians are probably unique to
our region in that, despite having endured centuries of difficulties in our history, we have always preserved
and cherished the values of freedom and respect for
the other that are fundamental to the modern concept
of human rights. Albanians’ respect for one another’s
rights and individuality is expressed first and foremost
in an exemplary religious harmony. They have shown
an outstanding acceptance of, and respect for, other
cultures, ethnicities and civilizations, and have devoted
special care and attention to those who have come
seeking safe refuge from the horrors of war. Albanians
have risked their own lives and far outspent their
economic capacity in order to rescue and save those in
need who came knocking at their door.
It is against that backdrop that Albania remains
a strong believer in dialogue among civilizations and
continues to engage actively in bridging the differences
among the wider membership on issues pertaining to
the human rights agenda. That is why Albania, which
currently presides over the Council of Europe, has chosen
“United in diversity” as its theme. The dialogue among
different cultures and civilizations should be seen as
an ongoing process requiring dedication, goodwill and
care. We cannot allow the sporadic reckless actions of
disruptive groups to prevent us from making a genuine
effort to reach a better understanding of one another in
a world that is becoming more globalized every day.
Although we were saddened and embittered by the
worthless video that deliberately targets what Muslims
everywhere consider sacred, Albanians, Muslims and
Christians alike have expressed their indignation by
simply ignoring such nonsense. We regret that the
reaction to it in some parts of the world was different,
used instead to fuel blind violence by angry, hopeless
crowds, with fatal consequences. We must be clear:
any form of terrorism or extremist act on the part of
isolated, malevolent groups should never be confused
with the position or identified with the attitude of an
entire society or Government. No legitimate anger
can excuse illegitimate violent acts that Governments,
societies and political and religious leaders should
firmly oppose. We condemn with indignation the
terrorist act against American Consulate staff and
premises in Libya and demand that the perpetrators
be punished. We also condemn any act of violent
protest against the Western embassies, whose mission
it is to promote understanding and cooperation among
countries and nations.
With a foreign policy based on peace and good
relations with all nations, its modest but important
contribution to international missions aimed at
safeguarding peace and human rights through a policy
of good neighbourliness, as well as its efforts to play a
moderate and constructive role in the region, Albania
has become a direct contributor to stability and security
on the regional and global levels. We are determined to
maintain and further build on that record.
Today, Albania participates in peacekeeping
missions in several international operations within the
framework of the United Nations and other regional
security organizations, including in Afghanistan,
Bosnia and Herzegovina, Iraq and more. My country
acknowledges and supports every effort towards global
peace and security and will continue to support the
efforts of the United Nations, NATO and other actors to
promote peace, stability and security around the world.
Global peace and security continue to be challenged
by tyranny and oppression in various parts of the world.
We reiterate our strong condemnation of the ferocious
repression of the freedom-loving people of Syria, whose
blood is being shed through the primitive attacks on
the part of a regime that has irretrievably forfeited its
legitimate right to lead and represent the Syrian people.
Let me join all those calling on the Security Council to
step up and comply with its duty, as mandated in the
United Nations Charter, to preserve peace and security.
It is hard to believe that one can remain indifferent
to events such as the terrible ones that have been
unfolding every day in Syria for a year and a half, with
tens of thousands of human losses and the widespread,
deliberate destruction and suffering that have already
set the country back by decades.
Have we not already learned the hard lessons of
similar mistakes in the past tragedies in Rwanda and
Bosnia?
Albania fully supports the peace process between
Palestine and Israel. Albania reiterates its position
in support of the two-State solution: a secure State
of Israel and a viable State of Palestine, living side
by side with each other in accordance with United
Nations resolutions and the road map. The peoples of
both Palestine and Israel are exhausted by that never-
ending conflict, and their leaders should shoulder
the responsibility of undertaking a legitimate quest
for freedom and peace, with long-term vision and
goodwill, and against extremists. The world longs to
see the peace process in the Middle East shift from a pattern of stagnation and become an inspiring example
of difficult yet indispensable compromises.
Albania remains deeply worried by the Iranian
nuclear programme, which continues to raise serious
questions as to its nature instead of providing answers
and guarantees, as requested over the years. We must
prevent Iran from becoming a nuclear threat.
In November this year, my country will celebrate the
centenary of its independence. We will commemorate a
century that saw a diversity of events, which were not
always among the happiest ones.
Many have described the Albanian people as
survivors of harsh chapters of history. They are not
wrong: the Albanian people have suffered unwanted
wars, forced movement from their lands, assaults and
attempts to annihilate them, unjust partitions and,
during the second half of the twentieth century, bravely
resisted five decades of communism. All this has come
at a stiff price. Today we look to the future with hope,
in a spirit of deliverance, and with strong confidence
that the coming century will be marked by continuous
peace, economic progress, and cultural and intellectual
revitalization.
Our region, which was once a troubled hotspot
and a sick area of Europe, has been profoundly and
positively transformed. Six new States have been born
out of the former Yugoslavia in the course of the past
two decades.
We all know that it has not been easy, and we all
know why. But what matters most is that everywhere
in the region societies have evolved, the ghosts of the
past have ceded their place to new realities, and people,
in particular the young generation, are more than ever
turned towards the future.
Let me point out here that the establishment of the
independent State of Kosovo five years ago has become
an important factor of peace and stability in the South-
east European region. It has become stronger and
overcome all kinds of obstacles created by those who
still cannot accept reality and face the truth. As time
passes, independent Kosovo is being recognized and
accepted by an increasing number of States — close to
half of the States Members of the United Nations.
The advisory opinion of the International Court
of Justice on Kosovo (see A/64/881), rendered in 2010
upon specific request from Serbia, clearly ruled that
the independence of Kosovo was in conformity with the international law. Just a few days ago, the Republic
of Kosovo reached another level of State consolidation
with the end of the phase of independence supervised
by the international community.
I take this opportunity to congratulate the
authorities of Kosovo on their continued progress in
building and strengthening a democratic State and a
multi-ethnic society, and I call on all those countries
that have not yet recognized Kosovo to consider a
review and assessment of that irreversible reality in
the South-eastern European region. The recognition of
Kosovo is an act of justice for a people that has suffered
for too long, and represents a net contribution to peace
and stability in the Balkans.
We have already heard, and we are prepared to
listen once again to the same old redundant arguments
from Serbia regarding Kosovo. What war failed to do,
propaganda will not achieve either. While Serbia’s
leaders speak of partition and the redrawing of borders,
and while they make troubling statements denying
genocide in Srebrenica, one is right to ask whether the
past continues to loom over the present there, obscuring
reality and distorting their vision of the future.
Albania has maintained strong positive economic
growth despite the impact of the global financial
and economic crisis. The pursuit of macroprudential
policies and well-anchored structural reforms focusing
on privatization, fiscal probity, trade liberalization, the
business climate and the energy and financial sectors
have enabled Albania’s economy to become the most
resilient of the economies of South-east Europe. During
the period from 2007 to 2012, average economic growth
has been 5 per cent of gross domestic product (GDP),
peaking in 2008 at 8 per cent of GDP.
Since 2008, Albania has had a f lat tax of 10 per
cent; corporate tax has decreased from 25 per cent to
10 per cent; personal income tax has dropped from
23 per cent to 10 per cent; and dozens of fees have
simply been eliminated.
The Global Competitiveness Report 2011-2012,
published by the World Economic Forum, ranks
Albania seventy-eighth out of 142 countries/economies.
The World Bank report Doing Business 2012: Doing
Business in a More Transparent World ranks Albania
eighty-second out of 183 economies in terms of ease
of doing business. In the areas of getting credit and
of protecting investors, Albania ranks twenty-fourth and sixteenth, respectively, putting it among the top
reformer countries.
On our road towards sustained development,
progress and prosperity, we remain fully engaged and
committed to carrying out all reforms and taking all
of the measures required to continue successfully on
the path to European Union integration. This is not an
alternative but a long-term choice carefully pursued
over the years, and we are determined to make it happen.
In the weeks ahead, we expect a favourable
decision by the Council of Ministers of the European
Union on our bid for the status of candidate country
to the European Union. That merit-based decision will
constitute another milestone in Albania’s journey to
European integration and will place our commitments
and our responsibilities at a higher stage of the process.
In conclusion, let me assure the Assembly that
Albania remains committed to international cooperation
and is determined to continue to offer its contribution to
advancing peace, freedom and security, and respect for
human rights, fighting poverty, promoting sustainable
development and prosperity, and, last but not least,
protecting the environment.